
	

113 HR 88 IH: No More Tulias: Drug Law Enforcement Evidentiary Standards Improvement Act of 2013
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 88
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Ms. Jackson Lee
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To increase the evidentiary standard required to convict
		  a person for a drug offense, to require screening of law enforcement officers
		  or others acting under color of law participating in drug task forces, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 No More Tulias: Drug Law Enforcement
			 Evidentiary Standards Improvement Act of 2013.
		2.Findings; sense
			 of Congress
			(a)FindingsCongress finds the following:
				(1)In recent years it
			 has become clear that programs funded by the Edward Byrne Memorial Justice
			 Assistance Grant program (referred to in this Act as the Byrne grants
			 program) have perpetuated racial disparities, corruption in law
			 enforcement, and the commission of civil rights abuses across the country. This
			 is especially the case when it comes to the program’s funding of hundreds of
			 regional antidrug task forces because the grants for these antidrug task forces
			 have been dispensed to State governments with very little Federal oversight and
			 have been prone to misuse and corruption.
				(2)Numerous
			 Government Accountability Office reports have found that the Department of
			 Justice has inadequately monitored grants provided under the Byrne grants
			 program. A 2001 General Accounting Office report found that one-third of the
			 grants did not contain required monitoring plans. Seventy percent of files on
			 such grants did not contain required progress reports. Forty-one percent of
			 such files did not contain financial reports covering the full grant period. A
			 2002 report by the Heritage Foundation reported that there is virtually
			 no evidence that the Byrne grants program has been successful in
			 reducing crime and that the program lacks adequate measures of
			 performance.
				(3)A
			 2002 report by the American Civil Liberties Union of Texas identified 17 recent
			 scandals involving antidrug task forces in Texas that receive funds under the
			 Byrne grants program. Such scandals include cases of the falsification of
			 government records, witness tampering, fabricating evidence, false
			 imprisonment, stealing drugs from evidence lockers, selling drugs to children,
			 large-scale racial profiling, sexual harassment, and other abuses of official
			 capacity. Recent scandals in other States include the misuse of millions of
			 dollars in Byrne grants program money in Kentucky and Massachusetts, wrongful
			 convictions based on police perjury in Missouri, and negotiations with drug
			 offenders to drop or lower their charges in exchange for money or vehicles in
			 Alabama, Arkansas, Georgia, Massachusetts, New York, Ohio, and
			 Wisconsin.
				(4)The most
			 well-known Byrne-funded task force scandal occurred in Tulia, Texas, where
			 dozens of African-American residents (totaling over 16 percent of the town’s
			 African-American population) were arrested, prosecuted, and sentenced to
			 decades in prison, based solely on the uncorroborated testimony of one
			 undercover officer whose background included past allegations of misconduct,
			 sexual harassment, unpaid debts, and habitual use of a racial epithet. The
			 undercover officer was allowed to work alone, and not required to provide
			 audiotapes, video surveillance, or eyewitnesses to corroborate his allegations.
			 Despite the lack of physical evidence or corroboration, the charges were
			 vigorously prosecuted. After the first few trials resulted in convictions and
			 lengthy sentences, many defendants accepted plea bargains. Suspicions regarding
			 the legitimacy of the charges eventually arose after two of the accused
			 defendants were able to produce convincing alibi evidence to prove that they
			 were out of State or at work at the time of the alleged drug purchases. Texas
			 Governor Rick Perry eventually pardoned the Tulia defendants (after four years
			 of imprisonment), but these kinds of scandals continue to plague Byrne grant
			 program spending.
				(5)A
			 case arose in a Federal court in Waco, Texas, concerning the wrongful arrests
			 of 28 African-Americans out of 4,500 other residents of Hearne, Texas. In
			 November 2000, these individuals were arrested on charges of possession or
			 distribution of crack cocaine, and they subsequently filed a case against the
			 county government. On May 11, 2005, a magistrate judge found sufficient
			 evidence that a Byrne-funded antidrug task force had routinely targeted
			 African-Americans to hold the county liable for the harm suffered by the
			 plaintiffs. Plaintiffs in that lawsuit alleged that for the past 15 years,
			 based on the uncorroborated tales of informants, task force members annually
			 raided the African-American community in eastern Hearne to arrest the residents
			 identified by the confidential informants, resulting in the arrest and
			 prosecution of innocent citizens without cause. On the eve of trial the
			 counties involved in the Hearne task force scandal settled the case, agreeing
			 to pay financial damages to the plaintiffs.
				(6)Scandals related
			 to the Byrne grants program have grown so prolific that the Texas legislature
			 has passed several reforms in response to them, including outlawing racial
			 profiling and changing Texas law to prohibit drug offense convictions based
			 solely on the word of an undercover informant. The Criminal Jurisprudence
			 Committee of the Texas House of Representatives issued a report in 2004
			 recommending that all of the State’s federally funded antidrug task forces be
			 abolished because they are inherently prone to corruption. The Committee
			 reported, Continuing to sanction task force operations as stand-alone
			 law enforcement entities—with widespread authority to operate at will across
			 multiple jurisdictional lines—should not continue. The current approach
			 violates practically every sound principle of police oversight and
			 accountability applicable to narcotics interdiction. The Texas
			 legislature passed a law that ends the ability of a narcotics task force to
			 operate as an entity with no clear accountability. The legislation transfers
			 authority for multicounty drug task forces to the Department of Public Safety
			 and channels one-quarter of asset forfeiture proceeds received by the task
			 forces to a special fund to support drug abuse prevention programs, drug
			 treatment, and other programs designed to reduce drug use in the county where
			 the assets are seized.
				(7)Texas’s
			 corroboration law was passed thanks to a coalition of Christian
			 conservatives and civil rights activists. As one Texas preacher related,
			 requiring corroboration puts a protective hedge around the ninth
			 commandment, You shall not bear false witness against your
			 neighbor. As long as people bear false witness against their neighbors,
			 this Biblical law will not be outdated.
				(8)During floor
			 debate, conservative Texas legislators pointed out that Mosaic law requires
			 corroboration: One witness shall not rise up against a man for any
			 iniquity, or for any sin, in any sin that he sinneth: at the mouth of two
			 witnesses, or at the mouth of three witnesses, shall the matter be
			 established. Deuteronomy 19:15. Jesus concurred with the corroboration
			 rule: If thy brother shall trespass against thee, go and tell him his
			 fault between thee and him alone. … But if he will not hear thee, then take
			 with thee one or two more, that in the mouth of two or three witnesses every
			 word may be established. Matthew 18:15–16.
				(9)Texas’s
			 corroboration law had an immediate positive impact. Once
			 prosecutors needed more than just the word of one person to convict someone of
			 a drug offense they began scrutinizing law enforcement tactics. This new
			 scrutiny led to the uncovering of massive corruption and civil rights abuse by
			 the Dallas police force. In what became known nationally as the
			 Sheetrock scandal, Dallas police officers and undercover
			 informants were found to have set up dozens of innocent people, mostly Mexican
			 immigrants, by planting fake drugs on them consisting of chalk-like material
			 used in Sheetrock and other brands of wallboard. The revelations led to the
			 dismissal of over 40 cases (although some of those arrested were already
			 deported). In April 2005, a former Dallas narcotics detective was sentenced to
			 five years in prison for his role in the scheme. Charges against others are
			 pending.
				(10)Many regional
			 antidrug task forces receive up to 75 percent of their funding from the Byrne
			 grant program. As such, the United States Government is accountable for
			 corruption and civil rights abuses inherent in their operation.
				(b)Sense of
			 CongressIt is the sense of Congress that—
				(1)grants under the
			 Byrne grants program should be prohibited for States that do not exercise
			 effective control over antidrug task forces;
				(2)at a minimum, no
			 State that fails to prohibit criminal convictions based solely on the testimony
			 of a law enforcement officer or informants should receive a grant under such
			 program; and
				(3)corroborative
			 evidence, such as video or audio tapes, drugs, and money, should always be
			 required for such criminal convictions to be sustained.
				3.Limitation on
			 receipt of Byrne grant funds and other Department of Justice law enforcement
			 assistance
			(a)LimitationFor
			 any fiscal year, a State shall not receive any amount that would otherwise be
			 allocated to that State under section 505(a) of the
			 Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C. 3755(a)), or any amount from any other law
			 enforcement assistance program of the Department of Justice, unless the
			 State—
				(1)does not fund any
			 antidrug task forces for that fiscal year; or
				(2)has in effect
			 throughout the State laws that ensure—
					(A)a person is not
			 convicted of a drug offense unless the fact that a drug offense was committed,
			 and the fact that the person committed that offense, are each supported by
			 evidence other than the eyewitness testimony of a law enforcement officer or an
			 individual acting on behalf of a law enforcement officer; and
					(B)a law enforcement
			 officer does not participate in an antidrug task force unless the honesty and
			 integrity of that officer is evaluated and found to be at an appropriately high
			 level.
					(b)RegulationsThe
			 Attorney General shall prescribe regulations to carry out subsection
			 (a).
			(c)ReallocationAmounts
			 not allocated by reason of subsection (a) shall be reallocated to States not
			 disqualified by failure to comply with such subsection.
			4.Collection of
			 data
			(a)In
			 GeneralA State that receives Federal funds pursuant to
			 eligibility under section 3(a)(2), with respect to a fiscal year, shall collect
			 data, for the most recent year for which funds were allocated to such State,
			 with respect to the—
				(1)racial
			 distribution of charges made during that year;
				(2)nature of the
			 criminal law specified in the charges made; and
				(3)city or law
			 enforcement jurisdiction in which the charges were made.
				(b)ReportAs
			 a condition of receiving Federal funds pursuant to section 3(a)(2), a State
			 shall submit to Congress the data collected under subsection (a) by not later
			 than the date that is 180 days prior to the date on which such funds are
			 awarded for a fiscal year.
			
